Exhibit 99.1 March 28, 2017 For more information, contact: Michael P. Windisch, Chief Accounting Officer, Ramaco Resources, Inc. 859-244-7455 mpw@ramacocoal.com ramaco RESOURCES, INC. ANNOUNCES Fourth Quarter 2esults Lexington, Kentucky - Ramaco Resources, Inc. (NASDAQ:METC) (“Ramaco Resources”) today announced fourth quarter 2016 and full year 2016 results that reflect the continued development of its metallurgical coal properties. On February 8, 2017, Ramaco Resources completed its initial public offering (the “Offering”) of 6,000,000 shares of its common stock.The selling stockholders sold 2,200,000 shares and Ramaco Resources did not receive any proceeds from the sale of those shares.The remaining 3,800,000 sharesof common stock that were sold resulted in net proceeds of approximately $43.7 million to Ramaco Resources, after deducting underwriting discounts and commissions and offering expenses. The Offering capped Ramaco Resources’ capitalization program that began in August 2016, when it completed the private issuance of $90 million of Series A preferred units to Yorktown Energy and Energy Capital Partners. This financing provided net proceeds of approximately $84 million after expenses and repayment of two related party notes. At December 31, 2016, Ramaco Resources had liquidity of approximately $65 million. “We have been very fortunate to have private equity investors who believe in the future of the metallurgical coal markets, our investment timing and our ability to execute on our plan. We have now built on that investment with our successful IPO last month, making us the newest U.S. public coal company, and with the commencement of our mining strategy,” said Randall Atkins, Ramaco Resources’ Executive Chairman. “The significant liquidity provided from both the preferred financing in 2016 and our IPO are expected to fund the complete build-out of planned low cost metallurgical coal projects through the end of 2018, as well as provide over $21 million in additional liquidity for acquisitions, operations or other corporate activity,” Atkins continued. 1 With mining operations not having commenced until late December 2016, Ramaco Resources reported a net loss of $1.5 million for the quarter ending December 31, 2016, withrevenues of $3.8 million during the period.
